Citation Nr: 1700302	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  08-07 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for left knee posttraumatic arthritis. 

2.  Entitlement to an increased rating in excess of 10 percent for left knee instability.

3.  Entitlement to an increased rating in excess of 20 percent for right knee posttraumatic arthritis.

4.  Entitlement to an increased rating in excess of 20 percent for degenerative disc disease of the lumbar spine at L5-S1 and L3-4.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from October 1979 to June 1997.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which continued the disability ratings assigned for the above listed disabilities.  

The Veteran presented testimony at a videoconference hearing before the undersigned Acting Veterans Law Judge in June 2012.  A transcript is of record.  The claims were remanded by the Board in August 2012 and October 2015 for additional development.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

While further delay is regrettable, the Board finds that additional development is warranted.

The Board remanded the claims in October 2015 in order to make arrangements to obtain any annual leave reports, including sick and FMLA leave reports, from the United States Postal Service for the Veteran from the years 2005 through the present.  Review of the electronic record reveals that three attempts were made to comply with this remand instruction.  See letters dated November 2015, December 2015 and January 2016.  The Veteran was informed of these attempts and submitted leave information for the years 2012-2014.  The United States Postal Service subsequently informed VA that their policy requires a written release from employees in order to fulfill a request for medical information and to ask the Veteran to send a completed medical records release form in order to proceed further with the request.  See May 2016 letter.  The requisite form was attached.  It does not appear that VA took any action to have the Veteran complete the form and re-request the records.  This must be accomplished on remand.  

The Veteran's bilateral knee and lumbar spine disabilities were last evaluated during September 2012 Disability Benefits Questionnaires (DBQs).  Given that over four years have elapsed since the Veteran was last examined, contemporaneous VA examinations are needed.  This is especially important given the recent Court decision in Correia v. McDonald, 28 Vet. App. 158 (2016), which held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Updated VA treatment records should also be obtained.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2016). 

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that the United States Postal Service's policy requires a written release from employees in order to fulfill a request for medical information and ask the Veteran to submit a completed medical records release form in order for VA to proceed further with the request.  The requisite form was attached to a May 2016 letter located in VBMS.  

2.  Obtain VA treatment records dated since November 2015.  

3.  Schedule the Veteran for VA examinations to determine the current severity of his right and left knee and lumbar spine disabilities.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted and the results reported in detail.

Range of motion testing should be undertaken for the left and right knees and the lumbar spine.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




